Name: Commission Implementing Regulation (EU) NoÃ 300/2012 of 2Ã April 2012 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: chemistry;  tariff policy;  industrial structures and policy
 Date Published: nan

 5.4.2012 EN Official Journal of the European Union L 99/17 COMMISSION IMPLEMENTING REGULATION (EU) No 300/2012 of 2 April 2012 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The Customs Code Committee has not issued an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 2012. For the Commission, On behalf of the President, Algirdas Ã EMETA Member of the Commission (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) A stand of rectangular shape measuring approximately 55 Ã  31 cm, made of glass of fused silica, of a thickness of 8 mm. The stand includes a 5 cm high glass cylinder with a diameter of 5,5 cm and a specially designed mounting bracket. A console made of plastics of rectangular shape measuring approximately 17 Ã  10 Ã  2,5 cm is attached to the mounting bracket. The stand is used as a support for a television set to be placed, for example, on a table. (1) See the image. 7020 00 10 Classification is determined by General Rules 1, 3(b) and 6 for the interpretation of the Combined Nomenclature and by the wording of CN codes 7020 00 and 7020 00 10. The presence of the stand is not indispensable for the functioning of a television set of heading 8528. Classification under heading 8529 as a part suitable for use solely or principally with the apparatus of headings 8525 to 8528 is therefore excluded. The stand is therefore to be classified according to the constituent material which gives it its essential character (glass). The article is therefore to be classified under CN code 7020 00 10 as other articles of glass of fused silica. (1) The image is purely for information.